Citation Nr: 0322887
Decision Date: 09/05/03	Archive Date: 01/21/04

DOCKET NO. 94-48 007               DATE SEP 05, 2003 

On appeal from the Department of Veterans Affairs Outpatient Clinic
in Winston-Salem, North Carolina

THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Phillip L. Krejci

INTRODUCTION

The veteran had active service from December 1950 to December 1953.

This case came to the Board of Veterans' Appeals (Board) from a
January 1993 decision by the VA Outpatient Clinic in Winston-Salem,
North Carolina.

REMAND

In August 1992, the veteran was hospitalized at Grace Hospital. In
September 1992, he claimed entitlement to reimbursement from VA for
hospital expenses he incurred there. In a January 1993 letter, the
Administrative Officer of the VA Outpatient Clinic in Winston-Salem
denied his claim and advised him of his right to appeal. A
statement from the veteran received in January 1993, disagreed with
the denial and requested issuance of a Statement of the Case (SOC).
However, an SOC has not been issued, and the case must be remanded
for that purpose. Manlincon v. West, 12 Vet. App. 238, 240-1
(1999).

Accordingly, this case is remanded to the outpatient clinic (VAOPC)
for the following:

The VAMC must review all of the evidence of record, with regard to
the veteran's claim of entitlement to reimbursement for
unauthorized medical expenses incurred in August 1992, and
readjudicate the issue on appeal. If the decision is unfavorable,
the VAOPC must issue the veteran a Statement of the Case, together
with instructions for perfecting appeal, in accord with 38 C.F.R.
19.30 and 19.38 (2002).

The veteran has the right to submit additional evidence and
argument on the matter herein remanded. Kutscherousky v. West, 12
Vet. App. 369 (1999).


DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision by the Board is
appealable to the Court of Appeals for Veterans Claims. This remand
is in the nature of a

- 2 -

preliminary order and does not constitute a decision by the Board
on the merits of the appeal. 38 C.F.R. 20.1100(b)(2002).

- 3 -



